Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 28, 2019 by
and between IES Holdings, Inc. a Delaware corporation (the “Company”), and Gary
S. Matthews (the “Executive”).

WHEREAS, the parties hereto desire to enter into this Agreement, pursuant to
which, among other matters, the Company will employ the Executive, subject to
the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    POSITION AND DUTIES.

During the Employment Term (as defined in Section 2 hereof), the Executive shall
serve as the Chief Executive Officer of the Company. In this capacity, the
Executive shall have the duties, authorities and responsibilities as shall be
determined by the Company’s Board of Directors (the “Board”) from time to time,
which shall include serving as the Principal Executive Officer of the Company
for purposes of the Company’s filings with the U.S. Securities and Exchange
Commission. To the extent the Board of Directors of the Company (the “Board”)
nominates or appoints the Executive to serve as a director of the Company,
which, subject to the exercise of the Board’s duties in connection therewith,
the Board intends to do effective as of the Effective Date, the Executive agrees
that he shall serve in such capacity.

During the Employment Term, the Executive shall devote all of the Executive’s
business time, energy, business judgment, knowledge and skill and the
Executive’s best efforts to the performance of the Executive’s duties with the
Company, provided that the foregoing shall not prevent the Executive from
(i) with the prior written approval of the Board, provided that such approval
shall not be unreasonably withheld, serving on the boards of directors of other
business organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs or serving on the boards of
directors of charitable organizations, or (iii) managing the Executive’s passive
personal investments, in each case so long as such activities in the aggregate
do not interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict of interest that violates the Company’s
code of conduct or other Company or, to the extent Executive serves as a
director of the Company, Board policies in effect from time to time, including
the Board’s Corporate Governance Practices.

2.    EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed, for a
term commencing March 4, 2019 (the “Effective Date”) and ending September 30,
2022. Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated at any time and for any lawful reasons consistent with
Section 6 hereof. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to herein
as the “Employment Term.”

3.    BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of $650,000 (pro-rated for any partial years of employment) (“Base
Salary”), payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly. The Executive’s Base Salary shall
be subject to annual review by the Board (or a committee thereof), and may be
adjusted annually at the discretion of the Board (or a committee thereof). The
base salary as determined herein and adjusted annually shall constitute the Base
Salary for purposes of this Agreement.



--------------------------------------------------------------------------------

4.    PRINCIPAL WORK LOCATIONS. Executive shall provide services to the Company
at its principal offices in Houston, Texas and Greenwich, Connecticut, as well
as any other principal offices that the Company shall establish or acquire
during the Employment Term. Executive shall also travel to the Company’s branch
locations as required.

5.    EMPLOYEE BENEFITS.

A.    SHORT-TERM INCENTIVE PLAN. The Executive shall be entitled to participate
in the Company’s annual short-term incentive plan (“STIP”), attached as Exhibit
A hereto, for each fiscal year during the Employment Term. Consistent with the
terms and conditions of the STIP, Executive shall be eligible for a total cash
award (the “Cash Award”), a portion of which shall be based on actual Company
performance relative to predetermined measures of Company financial performance
(the “Company Measures”) (the “Company Component”) and a portion of which shall
be based on actual Executive performance relative to predetermined individual
performance objectives (the “Individual Objectives”) (the “Individual
Component”).

Each year, the Company’s Human Resources and Compensation Committee (the
“Committee”) shall designate certain items in connection with the STIP,
including the following as they pertain to the Executive’s Cash Award: (i) the
Company Measures and the corresponding Company performance levels that
constitute “target” performance (“Company Target Performance”) and “threshold”
performance (“Company Threshold Performance”) for such measures to be used in
determining the Company Component, (ii) the Individual Objectives and the
corresponding Executive performance levels that constitute “target” performance
(“Individual Target Performance”) and “threshold” performance (“Individual
Threshold Performance”) for such objectives to be used in determining the
Individual Component, and (iii) the relative weightings of the Company Component
(the “Company Weighting”) and the Individual Component (the “Individual
Weighting”).

The Company Measures, Company Target Performance, Company Threshold Performance,
Individual Objectives, Individual Target Performance, Individual Threshold
Performance, Company Weighting and Individual Weighting shall be communicated to
Executive in writing within thirty (30) days of their designation by the
Committee or the Board, but by no later than January 31 of each performance year
(other than for Fiscal Year 1 (as defined below)).

For each fiscal year during the Employment Term, Executive’s maximum Cash Award
opportunity shall be equal to one hundred percent (100%) of Executive’s Base
Salary for such fiscal year, pro-rated for the number of full and partial months
this Agreement is effective during such fiscal year (the “Target Cash Award”).

For Executive’s Cash Award during the first fiscal year in which this Agreement
is effective (“Fiscal Year 1”), the Individual Weighting shall be one hundred
percent (100%) and the Company Weighting shall be zero percent (0%) such that
the Cash Award for Fiscal Year 1 hereunder shall be determined solely by
Executive performance relative to Individual Objectives. The Individual
Objectives for Fiscal Year 1 shall be designated by the Committee or the Board
and communicated to Executive within thirty (30) days of the Effective Date. The
Cash Award for Fiscal Year 1 shall be earned as follows:

 

  1.

In the event actual Executive performance equals or exceeds Individual Target
Performance, Executive shall be entitled to a Cash Award of one hundred percent
(100%) of the Target Cash Award;



--------------------------------------------------------------------------------

  2.

In the event actual Executive performance equals Individual Threshold
Performance, Executive shall be entitled to a Cash Award of fifty percent (50%)
of the Target Cash Award;

 

  3.

In the event actual Executive performance exceeds Individual Threshold
Performance but is less than Individual Target Performance, Executive shall be
entitled to a Cash Award equal to the product of (i) the Target Cash Award and
(ii) a percentage calculated as a linear interpolation between fifty percent
(50%) and one hundred percent (100%), based on actual Executive performance
relative to Individual Threshold Performance and Individual Target Performance;
and

 

  4.

In the event actual Executive performance is less than Individual Threshold
Performance, Executive shall not be entitled to any Cash Award.

In all fiscal years other than Fiscal Year 1 during the Employment Term,
Executive’s Cash Award shall be the sum of (i) the Company Component, based on
actual Company performance compared to Company Target Performance and Company
Threshold Performance, and (ii) the Individual Component, based on actual
Executive performance compared to Individual Target Performance and Individual
Threshold Performance.

 

  1.

The Company Component shall be earned as follows:

 

  (a)

In the event actual Company performance equals or exceeds Company Target
Performance, the Company Component shall be the product of (i) the Target Cash
Award and (ii) the Company Weighting;

 

  (b)

In the event actual Company performance equals Company Threshold Performance,
the Company Component shall be the product of (i) fifty percent (50%) of the
Target Cash Award and (ii) the Company Weighting;

 

  (c)

In the event actual Company performance exceeds Company Threshold Performance
but is less than Company Target Performance, the Company Component shall be the
product of (i) the Target Cash Award, (ii) a percentage calculated as a linear
interpolation between fifty percent (50%) and one hundred percent (100%), based
on actual Company performance relative to Company Threshold Performance and
Company Target Performance, and (iii) the Company Weighting; and

 

  (d)

In the event actual Company performance is less than Company Threshold
Performance, the Company Component shall be zero.

provided that, if actual Individual performance is less than Individual
Threshold Performance, then the Company Component shall be zero regardless of
the actual Company performance achieved under 1(a), 1(b) or 1(c) above.

 

  2.

The Individual Component shall be earned as follows:

 

  (a)

In the event actual Executive performance equals or exceeds Individual Target
Performance, the Individual Component shall be the product of (i) the Target
Cash Award and (ii) the Individual Weighting;



--------------------------------------------------------------------------------

  (b)

In the event actual Executive performance equals Individual Threshold
Performance, the Individual Component shall be the product of (i) fifty percent
(50%) of the Target Cash Award and (ii) the Individual Weighting;

 

  (c)

In the event actual Executive performance exceeds Individual Threshold
Performance but is less than Individual Target Performance, the Individual
Component shall be the product of (i) the Target Cash Award, (ii) a percentage
calculated as a linear interpolation between fifty percent (50%) and one hundred
percent (100%), based on actual Executive performance relative to Individual
Threshold Performance and Individual Target Performance, and (iii) the
Individual Weighting; and

 

  (d)

In the event actual Individual performance is less than Individual Threshold
Performance, the Individual Component shall be zero.

The Executive’s participation will be subject to the terms of the applicable
STIP plan document, a copy of which is attached hereto as Exhibit A.

B.    LONG-TERM INCENTIVE PLAN. During the Employment Term, the Executive shall
be entitled to participate in the Company’s LTIP Annual Grant Program (“LTIP”),
subject to the terms and conditions of the Company’s Amended and Restated 2006
Equity Incentive Plan (the “Plan”), for each fiscal year during the Employment
Term. Consistent with the terms and conditions of the Plan and the LTIP,
Executive shall be eligible for an annual grant of restricted stock, with
vesting based on actual Company performance relative to predetermined cumulative
measures of Company financial performance (the “Company LTI Measures”) during
the three (3) fiscal year period commencing with the year of grant (the
“Performance Period”).

Each year, the Committee or Board shall designate certain items in connection
with the LTIP, including the following as they pertain to the Executive’s LTIP
restricted stock grant: the Company LTI Measures and the corresponding Company
cumulative performance levels for the Performance Period that constitute
“target” performance (“LTI Target Performance”) and “threshold” performance
(“LTI Threshold Performance”) for such measures. The Company LTI Measures, LTI
Target Performance and LTI Threshold Performance shall be communicated to
Executive in writing within thirty (30) days of their designation by the
Committee or the Board in the form of an award agreement, but by no later than
January 31 immediately following the commencement of each Performance Period.

Executive’s LTIP restricted stock grant for any fiscal year shall equal the
number of shares of common stock calculated by dividing (i) Executive’s Base
Salary for such fiscal year (pro-rated for the number of full and partial months
this Agreement is effective during such fiscal year; provided that for Fiscal
Year 1 the pro-rating percentage shall equal 66 2/3%) by (ii) the average
closing price per share of the Company’s common stock for the five (5) trading
days immediately preceding the grant date (“Target Stock Grant”). Vesting of
Executive’s LTIP restricted stock grant for any fiscal year shall be based on
actual Company cumulative financial performance for the Performance Period
compared to LTI Target Performance and LTI Threshold Performance for the
Performance Period. Executive’s LTIP restricted stock grants shall vest as
follows:

 

  1.

In the event actual Company performance equals or exceeds LTI Target
Performance, the Target Stock Grant shall vest in full;



--------------------------------------------------------------------------------

  2.

In the event actual Company performance equals LTI Threshold Performance, fifty
percent (50%) of the Target Stock Grant shall vest;

 

  3.

In the event actual Company performance exceeds LTI Threshold Performance but is
less than LTI Target Performance, a portion of the Target Stock Grant shall
vest, calculated as the product of (a) the Target Stock Grant and (b) a
percentage calculated as a linear interpolation between fifty percent (50%) and
one hundred percent (100%), based on actual Company performance relative to LTI
Threshold Performance and LTI Target Performance; and

 

  4.

In the event actual Company performance is less than LTI Threshold Performance,
none of the Target Stock Grant shall vest.

The Executive’s participation will be subject to the terms of the Plan, a copy
of which is attached hereto as Exhibit B, and the LTIP, a copy of which is
attached hereto as Exhibit C. The first grant under the LTIP will be evidenced
by an award agreement, in substantially the form attached hereto as Exhibit D.

C.    EFFECTIVE DATE EQUITY INCENTIVE AWARD.

On the Effective Date, Executive shall be granted an equity incentive award of
260,000 restricted shares of the Company’s common stock, subject to the terms
and conditions of the Plan. The shares granted under this Section shall vest as
described in the following paragraphs:

 

  1.

Time-Based Award: 80,000 shares shall vest over a four (4) year period based on
continued employment with the Company, with 20,000 shares vesting on each of the
first, second, third and fourth anniversaries of the Effective Date (the
“Time-Based Award” and such shares, the “Time-Based Shares”), evidenced by an
award agreement, in substantially the form attached hereto as Exhibit E.
Notwithstanding anything in the Integrated Electrical Services, Inc. (n/k/a IES
Holdings, Inc.) Amended And Restated Executive Officer Severance Benefit Plan
dated as of January 12, 2016 (“Severance Plan”) or in any other benefit plan or
agreement to the contrary, if Executive’s employment is terminated by the
Company without Cause, by Executive for Good Reason, or due to Executive’s death
or Disability (“Cause,” “Good Reason” and “Disability” are as defined in
Section 14 of the Severance Plan), the unvested Time-Based Shares shall
automatically vest in full as of the Executive’s date of termination.

If, immediately following the occurrence of a Change in Control (as defined in
Section 4.03 of the Severance Plan), the value of the unvested Time-Based Shares
is determined by reference to a class of stock that is publicly traded on an
established U.S. securities market (a “Publicly Traded Stock”), including by
reason of an adjustment due to recapitalization or the assumption of the
Time-Based Award by the corporation surviving any merger or other corporate
transaction or the publicly traded parent corporation thereof (the “Successor
Corporation”), the unvested Time-Based Shares shall become vested subject only
to satisfying the relevant service condition described in this Section 5(C)(1).
In such circumstance, the service condition will be deemed satisfied in full
upon any termination of Executive’s employment (i) by the Company without Cause,
(ii) by Executive for Good Reason, or (iii) due to Executive’s death or
Disability, in any case occurring on or after such a Change in Control.

If, immediately following the occurrence of the Change in Control, the value of
the unvested Time-Based Shares is not determined by reference to a Publicly
Traded Stock, whether because the Successor Corporation does not have Publicly
Traded Stock or determines not to assume the Time-Based Award, the unvested
Time-Based Shares shall vest in full upon the occurrence of such Change in
Control.



--------------------------------------------------------------------------------

Upon any termination of Executive’s employment at any time for any reason other
than by the Company without Cause, by Executive for Good Reason or due to
Executive’s death or Disability, any unvested Time-Based Shares shall be
forfeited.

 

  2.

First Stock Price-Based Award: 20,000 shares shall vest when the closing price
per share of Company’s common stock equals or exceeds $35 per share for any
twenty (20) trading days out of twenty-five (25) consecutive trading days at any
time during the five (5) years following the Effective Date, provided that
Executive remains employed by the Company on the second anniversary of the
Effective Date (the “First Stock Price-Based Award” and such shares, the “First
Stock Price-Based Shares”). The First Stock Price-Based Award shall be evidenced
by an award agreement, in substantially the form attached hereto as Exhibit F.
Notwithstanding anything in the Severance Plan or in any other benefit plan or
agreement to the contrary, if Executive’s employment is terminated (i) by the
Company without Cause, (ii) by Executive for Good Reason, or (iii) due to
Executive’s death or Disability, the unvested First Stock Price-Based Shares
shall automatically vest in full as of the Executive’s date of termination,
without regard to the $35 per share stock price requirement.

If, immediately following the occurrence of a Change in Control, the value of
the unvested First Stock Price-Based Shares is determined by reference to a
Publicly Traded Stock, including by reason of an adjustment due to
recapitalization or the assumption of the First Stock Price-Based Award by the
Successor Corporation, the unvested First Stock Price-Based Shares shall become
vested subject to satisfying both the service condition and the stock price
requirement described in this Section 5(C)(2), where the stock price requirement
shall be adjusted, if necessary, by the Committee in accordance with the Plan.
In such circumstance, such service condition and such stock price requirement,
as adjusted, will be deemed satisfied in full upon any termination of
Executive’s employment (i) by the Company without Cause, (ii) by Executive for
Good Reason, or (iii) due to Executive’s death or Disability, in any case
occurring on or after such a Change in Control.

If, immediately following the occurrence of the Change in Control, the value of
the unvested First Stock Price-Based Shares is not determined by reference to a
Publicly Traded Stock, whether because the Successor Corporation does not have
Publicly Traded Stock or determines not to assume the First Stock Price-Based
Award, the unvested First Stock Price-Based Shares shall automatically vest in
full upon the occurrence of such Change in Control, without regard to the $35
per share stock price requirement.

Upon any termination of Executive’s employment at any time for any reason other
than by the Company without Cause, by Executive for Good Reason or due to
Executive’s death or Disability, any unvested First Stock Price-Based Shares
shall be forfeited.

 

  3.

Second Stock Price-Based Award: 160,000 shares, divided into four (4) tranches
of 40,000 shares each (the “Second Stock Price-Based Award” and such shares, the
“Second Stock Price-Based Shares”) shall vest based on the terms below and shall
be evidenced by an award agreement, in substantially the form attached hereto as
Exhibit G. The Second Stock Price-Based Shares in each tranche shall vest when
the closing price per



--------------------------------------------------------------------------------

  share of Company’s common stock equals or exceeds the price specified below
for such tranche for any twenty (20) trading days out of twenty-five
(25) consecutive trading days (the “Vesting Stock Price”) at any time during the
five (5) years following the Effective Date:

 

  •  

Tranche 1: 40,000 shares with a Vesting Stock Price of $35 per share;

 

  •  

Tranche 2: 40,000 shares with a Vesting Stock Price of $40 per share;

 

  •  

Tranche 3: 40,000 shares with a Vesting Stock Price of $45 per share;

 

  •  

Tranche 4: 40,000 shares with a Vesting Stock Price of $50 per share.

Notwithstanding anything in the Severance Plan or in any other benefit plan or
agreement to the contrary, if Executive’s employment with the Company is
terminated before the third anniversary of the Effective Date by the Company
without Cause, by Executive for Good Reason or due to Executive’s death or
Disability, (i) Executive shall forfeit a portion of the Second Stock
Price-Based Shares in each unvested tranche equal to the product of (x) a
fraction with a numerator equal to the number of full years remaining until the
third anniversary of the Effective Date and a denominator equal to three (3) and
(y) the number of shares in such unvested tranche and (ii) any unvested Second
Stock Price-Based Shares not forfeited pursuant to clause (i) shall become
vested subject to satisfying the relevant stock price requirement for such
tranche described in this Section 5(C)(3).

If, immediately following the occurrence of a Change in Control, the value of
the unvested Second Stock Price-Based Shares is determined by reference to a
Publicly Traded Stock, including by reason of an adjustment due to
recapitalization or the assumption of the Second Stock Price-Based Award by the
Successor Corporation, the unvested Second Stock Price-Based Shares shall become
vested subject to satisfying both the service condition and the relevant stock
price requirement for such tranche described in this Section 5(C)(3), where the
stock price requirement shall be adjusted by the Committee in accordance with
the Plan. In such circumstance, the vesting requirements for unvested Second
Stock Price-Based Shares described in the previous sentence are not altered in
any way by a termination of Executive’s employment occurring on or after such
Change in Control (i) by the Company without Cause, (ii) by Executive for Good
Reason, or (iii) due to Executive’s death or Disability.

If, immediately following the occurrence of the Change in Control, the value of
the unvested Second Stock Price-Based Shares is not determined by reference to a
Publicly Traded Stock, whether because the Successor Corporation does not have
Publicly Traded Stock or determines not to assume the Second Stock Price-Based
Award, the unvested Second Stock Price-Based Shares shall be forfeited upon the
occurrence of such Change in Control, unless the price of a share of the
Company’s common stock in connection with and at the time of such Change in
Control (the “Deal Price”) equals or exceeds one or more of the Vesting Stock
Prices set forth in the first paragraph of this Section 5(C)(3) (in each case,
without regard to the trading day requirement set forth in such paragraph), in
which case the applicable tranche(s) of unvested Second Stock Price-Based Shares
shall automatically vest in full upon the occurrence of such Change in Control
as follows: (i) if the Deal Price equals or exceeds $35 per share, Tranche 1
shall vest; (ii) if the Deal Price equals or exceeds $40 per share, Tranches 1
and 2 shall vest; (iii) if the Deal Price equals or exceeds $45 per share,
Tranches 1, 2, and 3 shall vest; and (iv) if the Deal Price equals or exceeds
$50 per share, Tranches 1, 2, 3, and 4 shall vest.



--------------------------------------------------------------------------------

Upon any termination of Executive’s employment at any time for any reason other
than by the Company without Cause, by Executive for Good Reason or due to
Executive’s death or Disability, any unvested Second Stock Price-Based Shares
shall be forfeited.

D.    BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy for
all reasonable out-of-pocket business expenses incurred and paid by the
Executive during the Employment Term and in connection with the performance of
the Executive’s duties hereunder.

E.    PAID TIME OFF. Executive shall also be eligible for paid-time-off in
accordance with the Company’s policies applicable to its senior executives, as
in effect from time to time.

F.    MEDICAL BENEFITS. Executive shall be eligible to participate in such
health, welfare, retirement and other benefit and perquisite programs as the
Company may make available generally to its senior executive team from time to
time, on the terms and conditions set forth in the applicable plans or programs.

6.    TERMINATION. Except as otherwise expressly specified herein, in the event
Executive’s employment is terminated prior to the expiration of the Employment
Term, Executive’s termination shall be governed by the Severance Plan attached
hereto as Exhibit H, and any benefits due upon such termination shall be limited
to those provided therein, except in respect of the vesting of any LTIP
restricted stock award, Time-Based Shares, First Stock Price-Based Shares or
Second Stock Price-Based Shares hereunder, where the vesting provisions of the
respective equity award agreement shall supersede the vesting provisions of the
Severance Plan in the event of a termination of Executive’s employment. In
addition, in the event of any termination of Executive’s employment, Executive
shall be bound by the Non-Competition and Non-Solicitation obligations contained
in Section 9 of the Severance Plan, provided that if the Executive is terminated
for Cause, Executive shall be subject to the Non-Competition and
Non-Solicitation obligations contained therein to the same extent as though
Executive had resigned his employment without Good Reason, provided further,
that if the Executive is terminated for Cause or resigns his employment without
Good Reason, the Restricted Period (as defined in Section 14 of the Severance
Plan) for purposes of such Non-Competition and Non-Solicitation obligations
shall be two years. Notwithstanding anything to the contrary in the Severance
Plan, the Company shall not change the benefits applicable to the Executive
under the terms of the Severance Plan, as attached hereto as Exhibit H, in any
way that is adverse to the Executive without the Executive’s prior written
consent.

The payment of any benefits as the result of a termination entitling Executive
to benefits under the Severance Plan or this Agreement (including the vesting of
any Time-Based Shares, First Stock Price-Based Shares or Second Stock
Price-Based Shares) shall be contingent on Executive executing and delivering an
enforceable Release as described in Section 3.02 of the Severance Plan and
defined in Section 14 of the Severance Plan and complying with the obligations
contained in Section 9 of the Severance Plan.

7.    REPRESENTATIONS. The Executive understands and acknowledges that the
Company (a) respects the confidential and proprietary information, and trade
secrets, of other persons and entities and (b) does not want, and will not
willingly use, confidential or proprietary information, and/or trade secrets
that are the property of a third party. Accordingly, the Executive will not
(i) disclose to the Company any confidential, proprietary or trade secret
information of other entities, (ii) bring or provide to



--------------------------------------------------------------------------------

the Company copies of any documents, electronic media or tangible things that
contain or refer to confidential, proprietary or trade secret information that
is the property of any other party that is now or hereafter in the Executive’s
possession. The Executive’s acknowledgement of the Company’s respect for third
party confidential information includes, but is not limited to, the following
representations: the Executive has not provided and will not provide any
information to the Company that belonged to any prior employer, regardless of
whether such information was (A) in the Executive’s possession as a hard copy
document or on a computer, smart phone, PDA or cell phone or on an external hard
drive, thumb drive, or any other piece of external media that permits the
storage of electronic or (B) in the Executive’s mind prior to his employment
with the Company.

8.    CONFIDENTIALITY. During the course of the Executive’s employment and/or
service with the Company, the Executive will have access to Confidential
Information. For purposes of this Agreement, “Confidential Information” means
all data, information, ideas, concepts, discoveries, trade secrets, inventions
(whether or not patentable or reduced to practice), innovations, improvements,
know-how, developments, techniques, methods, processes, treatments, drawings,
sketches, specifications, designs, plans, patterns, models, plans and
strategies, and all other confidential or proprietary information or trade
secrets in any form or medium (whether merely remembered or embodied in a
tangible or intangible form or medium) whether now or hereafter existing,
relating to or arising from the past, current or potential business, activities
and/or operations, including, without limitation, any such information relating
to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s assigned duties and for
the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the part of the Company to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Executive during the
Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information).

Notwithstanding the foregoing, the confidentiality provisions of this Agreement
will not be breached in the event the Executive discloses Company information to
the U.S. Securities and Exchange Commission, to the extent necessary to report
suspected or actual violations of U.S. securities laws, or where the Executive’s
disclosure of Company information is protected under the whistleblower
provisions of any applicable law or regulation. The Executive is not required to
inform the Company, in advance or otherwise, that such disclosure(s) has been
made. If the Executive discloses Company information that constitutes a trade
secret to which the Defend Trade Secrets Act (18 USC Section 1833(b)) applies,
then the Executive will not be held criminally or civilly liable under any
federal or state trade secret law, or considered to be in violation of the
confidentiality provisions of this Agreement if the Executive’s disclosure is
made solely for the purpose of reporting or investigating a suspected violation
of law and in confidence to a federal, state, or local government official,
whether directly or indirectly, or to an attorney; or where the Executive’s
disclosure is made in a complaint or other document filed in a lawsuit or other
proceeding against the Company, and such filing is made under seal.

9.    NONDISPARAGEMENT. The Executive agrees not to make negative comments about
or otherwise disparage the Company or any of its respective affiliates or any of
their officers, directors,



--------------------------------------------------------------------------------

employees, shareholders, agents or products other than in the good faith
performance of the Executive’s duties hereunder or in truthful testimony given
in response to a lawful subpoena or similar court or governmental order or in
any report protected under the whistleblower provisions of any applicable law or
regulation. The members of the Board and the officers of the Company agree not
to make negative comments about or otherwise disparage the Executive other than
in truthful testimony given in response to a lawful subpoena or similar court or
governmental order.

10.    INVENTIONS.

(i)    The Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship, whether patentable or unpatentable, (A) that relate to the
Executive’s work with the Company, made or conceived by the Executive, solely or
jointly with others, during or prior to the Employment Term, or (B) suggested by
any work that the Executive performs in connection with the Company (clause
(A) and (B) collectively, “Inventions”), either while performing the Executive’s
duties with the Company or on the Executive’s own time, shall belong exclusively
to the Company (or its designee), regardless of whether patent applications are
filed thereon. The Executive will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and the
Executive will surrender them upon the termination of the Employment Term or
upon the Company’s request. The Executive hereby irrevocably conveys, transfers
and assigns to the Company the Inventions and all patents that may issue thereon
in any and all countries, whether during or subsequent to the Employment Term,
together with the right to file, in the Executive’s name or in the name of the
Company (or its designee), applications for patents and equivalent rights (the
“Applications”). The Executive will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions at the Company’s expense. The Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Executive from the Company, but entirely
at the Company’s expense. If the Company is unable for any other reason to
secure the Executive’s signature on any document for this purpose, then the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Executive’s agent and attorney in fact, to
act for and on the Executive’s behalf and in the Executive’s stead to execute
any documents and to do all other lawfully permitted acts in connection with the
foregoing.

(ii)    Additionally, the Inventions will be deemed “Work for Hire,” as such
term is defined under the copyright laws of the United States, on behalf of the
Company, and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has



--------------------------------------------------------------------------------

any rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive agrees to
unconditionally waive the enforcement of such rights. The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents that may issue thereon, including, without
limitation, any rights that would otherwise accrue to the Executive’s benefit by
virtue of the Executive being an employee of or other service provider to the
Company.

(iii)    The Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with, the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. The
Executive represents and warrants that he does not possess or own any rights in
or to any confidential, proprietary or non-public information or intellectual
property related to the business of the Company or any of its affiliates. The
Executive shall comply with all relevant policies and guidelines of the Company
regarding the protection of confidential information and intellectual property
and potential conflicts of interest; provided that such policies and guidelines
are consistent with the terms of this Agreement. The Executive acknowledges that
the Company may amend any such policies and guidelines from time to time, and
that the Executive remains at all times bound by their most current version.

11.    EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the Non-Competition and Non-Solicitation obligations referenced in
Section 6 hereof or the provisions of Sections 7-10 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without the necessity of showing actual monetary damages or the
posting of a bond or other security.

12.    RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company (including, but not limited to, any Company-provided laptops, computers,
cell phones, wireless electronic mail devices or other equipment, or documents
and property belonging to the Company).

13.    COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information, as
promptly as reasonably practicable, with regard to matters in which the
Executive has knowledge as a result of the Executive’s employment with the
Company, and will provide reasonable assistance to the Company and its
respective representatives in defense of any claims that may be made against the
Company, and will reasonably assist the Company in the prosecution of any claims
that may be made by the Company, to the extent that such claims may relate to
the period of the Executive’s employment with the Company (collectively, the
“Claims”). The Executive agrees to promptly inform the Company if the Executive
becomes aware of any lawsuits involving Claims that may be filed or threatened
against the Company. The Executive also agrees to promptly inform the Company
(to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company (or its
actions) or another party attempts to obtain information or documents from the
Executive (other than in connection with any litigation or other proceeding in
which the Executive is a party-in-opposition) with respect to matters the
Executive believes in good faith to relate to any investigation of the Company,
in each case, regardless of whether a lawsuit or other proceeding has then been
filed against the Company with respect to such investigation, and shall not do



--------------------------------------------------------------------------------

so unless legally required. During the pendency of any litigation or other
proceeding involving Claims, the Executive shall not communicate with anyone
(other than the Executive’s attorneys and tax and/or financial advisors and
except to the extent that the Executive determines in good faith is necessary in
connection with the performance of the Executive’s duties hereunder) with
respect to the facts or subject matter of any pending or potential litigation or
regulatory or administrative proceeding involving the Company without giving
prior written notice to the Company or the Company’s counsel.

14.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14, no party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company,
provided that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

15.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date of deposit, if delivered by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

Gary S. Matthews

130 Lower Cross Road

Greenwich, CT 06831

 

If to the Company:

 

IES Holdings, Inc.

5433 Westheimer Road

Suite 500

Houston, TX 77056

United States

Attn: Board of Directors

 

with copies (which shall not constitute notice) to:

 

IES Holdings, Inc.

One Sound Shore Drive

Suite 304

Greenwich, CT 06830

United States

Attn: General Counsel

Email: gail.makode@ies-co.com

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.



--------------------------------------------------------------------------------

16.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

17.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19.    GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, any claims or disputes relating thereto, or any proceeding relating to
the Executive’s employment by the Company or any affiliate shall (a) be governed
by and construed in accordance with the laws of the State of Texas without
regard to its choice of law provisions).

20.    ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before one arbitrator in Houston, Texas (or such other location as the parties
shall mutually agree upon). Said arbitration shall be administered through the
American Arbitration Association (“AAA”) in accordance with the applicable rules
and regulations of AAA then in effect as long as AAA continues to maintain an
office within Houston, Texas. If AAA does not maintain an office within Houston,
Texas, at the time that arbitration under this Agreement is demanded, the
arbitration under this Agreement shall be administered through JAMS in
accordance with the labor arbitration rules of JAMS then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.
Notwithstanding the foregoing, however, should adequate grounds exist for
seeking immediate injunctive or immediate equitable relief, any party may seek
and obtain such relief from a court of competent jurisdiction; provided that,
upon obtaining such relief, such injunctive or equitable action shall be stayed
pending the resolution of the arbitration proceedings called for herein.
Furthermore, the Executive consents and agrees that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of Non-Competition and
Non-Solicitation obligations referenced in Section 6 hereof or the provisions of
Sections 7-10 hereof. The parties hereby consent to the exclusive jurisdiction
in the state and federal courts of or in the State of Texas for purposes of
seeking such injunctive or equitable relief as set forth above. In any dispute
between the parties hereto concerning any provision of this Agreement or the
rights and duties of any person or entity hereunder, the party prevailing in
such dispute shall be entitled, in addition to such other relief as may be
granted, to the reasonable attorneys’ fees and court costs incurred by reason of
such dispute to the extent permitted by applicable law.

21.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto, set forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which is not
expressly set forth in this Agreement.



--------------------------------------------------------------------------------

22.    REPRESENTATIONS. The Executive represents and warrants to the Company
that (a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder.

23.    TAX MATTERS.

(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)    SECTION 280G MATTERS. The determination as to whether any reduction in
the amount of the payments and benefits provided to Executive hereunder or
pursuant to the Severance Plan is necessary, in accordance with Section 4.05 of
the Severance Plan, shall be made applying principles, assumptions and
procedures consistent with Internal Revenue Code Section 280G and the
regulations and guidance promulgated thereunder (collectively, “Code
Section 280G”), including considering any value attributable to restrictive
covenants that is treated as reasonable compensation under Code
Section 280G(b)(4), by an accounting firm or law firm of national reputation
that is selected for this purpose by the Company (the “280G Firm”). Nothing in
this Section 23(b) shall require the Company to be responsible for, or have any
liability or obligation with respect to, the Executive’s excise tax liabilities
under Code Section 4999.

(c)    SECTION 409A COMPLIANCE. The intent of the parties is that payments and
benefits under this Agreement are either exempt from, or comply with, Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, to the maximum extent
permitted, this Agreement shall be interpreted in accordance with this intent.
The Company does not guarantee any particular tax consequences.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.



--------------------------------------------------------------------------------

To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

24.    INDEMNIFICATION; D&O INSURANCE. If, at any time during the Employment
Term or thereafter, Executive is made or threatened to be made a party to or a
participant in any actual, threatened, pending, or completed action, claim, or
proceeding of any type, the Company shall indemnify, defend, and hold Executive
harmless to the maximum extent authorized or permitted by Delaware law, and by
its certificate of incorporation, by-laws, and all other organizational
documents, as the foregoing may be amended from time to time to provide broader
protection, and including, any and all expenses (including advancement and
payment of attorneys’ fees) and losses arising out of or relating to any of
Executive’s actual or alleged acts, omissions, negligence or active or passive
wrongdoing, including, the advancement of expenses Executive incurs. In all
events, without limiting the foregoing, the Company shall provide Executive with
indemnification on terms no less favorable than provided to any other executive
officer or director of the Company. Such indemnification shall continue even if
Executive has ceased to be a director, officer, equityholder, or employee of the
Company and its affiliates and shall inure to the benefit of Executive’s heirs,
executors and administrators. In addition, during Executive’s employment with
the Company and while potential liability exists (but in no event for a coverage
period of less than six years thereafter, to the extent permitted by law), the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to
Executive on terms that are no less favorable than the coverage provided to
other directors and officers of Company. The provisions of this Section 24 shall
survive the termination of this Agreement and Executive’s employment with the
Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: IES HOLDINGS, INC.

By:  

/s/ Gail D. Makode

Name:  

Gail D. Makode

Title:  

SVP & General Counsel

 

EXECUTIVE:

/s/ Gary S. Matthews

GARY S. MATTHEWS



--------------------------------------------------------------------------------

EXHIBIT A

Company STIP

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Equity Incentive Plan

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT C

LTIP Annual Grant Program

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT D

LTIP Annual Grant Program Award Agreement

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT E

Time-Based Award Agreement

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT F

First Stock Price-Based Award Agreement

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT G

Second Stock Price-Based Award Agreement

[Filed Separately.]



--------------------------------------------------------------------------------

EXHIBIT H

Company Severance Plan

[Filed Separately.]